COBB, Judge.
The petitioner, National Shirt Shops, Inc., has petitioned this court for certiorari review seeking to quash a discovery order entered by the Circuit Court of Seminole County on February 20, 1984. Jurisdiction is predicated upon Florida Rule of Appellate Procedure 9.030(b)(3) and Article V, Section 4(b)(3) of the Florida Constitution.
The order herein compels petitioner to disclose financial information relating to the claim of the respondent, plaintiff below, for an accounting in an action for violation of the Florida trademark statute. Previously, we have granted certiorari in analogous cases wherein there was a court order for premature production of financial information. See Fast Colonial Refuse Service, Inc. v. Velocci, 416 So.2d 1276 (Fla. 5th DCA 1982); Ponte Vedra Recorder, Inc. v. Carpenter, 401 So.2d 834 (Fla. 5th *893DCA 1981). This case cannot be distinguished from those.
Accordingly, we grant certiorari and quash the order of February 20, 1984, for the reason that it does not conform to essential requirements of law and may cause material injury throughout subsequent proceedings for which remedy by appeal would be inadequate.
PETITION GRANTED; ORDER QUASHED.
DAUKSCH and SHARP, JJ., concur.